 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                               EASTERN DISTRICT OF CALIFORNIA
 8

 9      G.P.P., INC. d/b/a GUARDIAN
        INNOVATIVE SOLUTIONS,                           Case No. 1:15-cv-00321-SKO
10
                                                        ORDER SETTING BRIEFING
                         Plaintiff,                     SCHEDULE AND RESETTING
11
                                                        PRETRIAL CONFERENCE AND TRIAL
12            v.
                                                        (Doc. 420)
13
        GUARDIAN PROTECTION PRODUCTS,
14      INC., RPM WOOD FINISHES GROUP,
        INC.,
15
                         Defendants.
16      _____________________________________/
17

18          On June 21, 2021, the Court held a telephonic conference to discuss the parties’ request for

19 a resumption of briefing regarding the effect of the June 2017 jury verdict on the claims to be tried

20 in this case and defenses to those claims. (See Doc. 420.) Colleen Bal, Esq. John Flynn, Esq., Dylan

21 Liddiard, Esq., and Brian Levy, Esq., appeared on behalf of Plaintiff G.P.P., Inc. d/b/a Guardian

22 Innovative Solutions (“GIS”). Calvin Davis, Esq., and Aaron Rudin, Esq., appeared on behalf of

23 Defendant Guardian Protection Products, Inc. (“Guardian”). Following the conference, the Court

24 hereby ORDERS as follows:

25 1.       The Pretrial Conference is SET for October 13, 2021, at 2:30 P.M. before the Honorable

26 Sheila K. Oberto, United States Magistrate Judge. The parties are ordered to file an Amended Joint
27 Pretrial Statement pursuant to Local Rule 281(a)(2). The parties are further directed to submit a

28 digital copy of their Pretrial Statement in Word format, directly to Magistrate Judge Oberto’s
 1 chambers by email at SKOorders@caed.uscourts.gov. Counsel’s attention is directed to Rules 281

 2 and 282 of the Local Rules for the Eastern District of California, as to the obligations of counsel in

 3 preparing for the Pretrial Conference. The Court will insist upon strict compliance with those rules.

 4 In addition to the matters set forth in the Local Rules, the Joint Pretrial Statement shall include a

 5 Joint Statement of the case to be used by the Court to explain the nature of the case to the jury during

 6 voir dire.

 7 2.        Jury trial is SET for December 7, 2021, at 8:30 a.m. in Courtroom 7 before the Honorable
 8 Sheila K. Oberto, United States Magistrate Judge. Counsel’s attention is directed to Local Rule 285

 9 for the Eastern District of California.1

10 3.        As recently confirmed in its May 21, 2021 Order denying immediate appeal under 28 U.S.C.
11 § 1292(b), the Ninth Circuit, in its Memorandum opinion, “interpreted the [Florida, Alabama, and

12 Tennessee Agreements] and the course of performance evidence to require unambiguously that GIS

13 meet only aggregate, not per-territory, purchase quotas.” (Doc. 419.) This is the law of the case as

14 to those Agreements, see Odima v. Westin Tucson Hotel, 53 F.3d 1484, 1497 (9th Cir. 1995), and

15 will be given to the jury. Whether this law of the case should also govern the interpretation of the

16 Pennsylvania, Mid-Atlantic, Cook County, Indiana, and Midwest Agreements is an open question,

17 and one not yet addressed by the parties. In addition, the parties dispute the effect of the June 2017

18 jury verdict (Doc. 286) on the claims to be tried in this case and defenses to those claims. (See Doc.

19 399 at 5–7, 28–30, 34–37, 40–41.) Accordingly, by no later than July 9, 2021, GIS and Guardian

20 shall each file opening briefs on (1) whether the law of case as confirmed by the Ninth Circuit with

21 respect to the Florida, Alabama, and Tennessee Agreements, i.e., that they “require unambiguously

22 that GIS meet only aggregate, not per-territory, purchase quotas,” should also govern the

23 interpretation of the Pennsylvania, Mid-Atlantic, Cook County, Indiana, and Midwest Agreements;

24 and (2) the effect, if any, of the jury verdict on GIS’s claims and Guardian’s defenses. Responsive

25 briefs shall be filed no later than July 23, 2021, and the parties shall file their reply briefs no later

26 than July 30, 2021. The Court may set a hearing, if it deems appropriate, once the briefing is
27
     1
28    Due to the press of business, the Court was unable to accommodate the November 8–12 trial dates proposed by the
     parties.

                                                             2
 1 completed. Otherwise, the briefing will be deemed submitted as of that date, and the Court will

 2 issue its determination in its Pretrial Order.

 3
     IT IS SO ORDERED.
 4

 5 Dated:      June 24, 2021                              /s/ Sheila K. Oberto               .
                                                    UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    3
